USCA4 Appeal: 21-6800      Doc: 8        Filed: 10/24/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6800


        MICHAEL S. OWL FEATHER-GORBEY,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:20-cv-00270-RAJ-RJK)


        Submitted: October 14, 2022                                   Decided: October 24, 2022


        Before KING, WYNN, and RICHARDSON, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Michael S. Owl Feather-Gorbey, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6800         Doc: 8      Filed: 10/24/2022      Pg: 2 of 2




        PER CURIAM:

               Michael S. Owl Feather-Gorbey seeks to appeal the district court’s orders accepting

        the recommendation of the magistrate judge, denying relief on Feather-Gorbey’s 28 U.S.C.

        § 2254 petition, and denying reconsideration. The orders are not appealable unless a circuit

        justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A

        certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

        merits, a prisoner satisfies this standard by showing that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must show both that the dispositive procedural ruling is debatable

        and the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Feather-Gorbey has

        not made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2